
	
		III
		109th CONGRESS
		2d Session
		S. RES. 472
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2006
			Mr. Leahy (for himself,
			 Mr. Frist, Mr.
			 Reid, Mr. Biden,
			 Mr. Durbin, Mr.
			 Obama, Mr. Grassley,
			 Mr. Cornyn, Mr.
			 Brownback, Mr. Graham,
			 Ms. Stabenow, Mr. Menendez, Mr.
			 Allen, Ms. Cantwell, and
			 Mr. Kyl) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating and acknowledging the
		  dedication and sacrifice made by the men and women who have lost their lives
		  while serving as law enforcement officers.
	
	
		Whereas the well-being of all citizens of the United
			 States is preserved and enhanced as a direct result of the vigilance and
			 dedication of law enforcement personnel;
		Whereas more than 900,000 men and women, at great risk to
			 their personal safety, presently serve their fellow citizens as guardians of
			 peace;
		Whereas peace officers are on the front lines in
			 preserving the right of the children of the United States to receive an
			 education in a crime-free environment, a right that is all too often threatened
			 by the insidious fear caused by violence in schools;
		Whereas 156 peace officers across the United States were
			 killed in the line of duty during 2005, which is below the decade-long annual
			 average of 167 deaths;
		Whereas a number of factors contributed to this reduction
			 in deaths, including—
			(1)better equipment
			 and increased use of bullet-resistant vests;
			(2)improved
			 training;
			(3)longer prison
			 terms for violent offenders; and
			(4)advanced
			 emergency medical care;
			Whereas every other day, 1 out of every 16 peace officers
			 is assaulted, 1 out of every 56 peace officers is injured, and 1 out of every
			 5,500 peace officers is killed in the line of duty somewhere in the United
			 States; and
		Whereas on May 15, 2006, more than 20,000 peace officers
			 are expected to gather in Washington, D.C., to join with the families of their
			 recently fallen comrades to honor those comrades and all others who went before
			 them: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes May
			 15, 2006, as Peace Officers Memorial Day, in honor of the
			 Federal, State, and local officers that have been killed or disabled in the
			 line of duty; and
			(2)calls on the
			 people of the United States to observe that day with appropriate ceremonies and
			 respect.
			
